Citation Nr: 1143697	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-04 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for residuals of a hemorrhoidectomy, to include hemorrhoids.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 






INTRODUCTION

The Veteran had active military service from February 1953 to February 1955. 

This matter comes to the Board of Veterans' Appeals  (Board) from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, denied entitlement to service connection for an intestinal injury. 

The issue has been re-characterized to comport to the evidence of record, the December 2007 statement of the case (SOC), various statements by the Veteran of record, and the January 2008 substantive appeal to the Board, all of which clearly demonstrate that he is seeking service connection for residuals of a hemorrhoidectomy, to include hemorrhoids.   

In May 2010 the Board remanded the Veteran's current claim and a claim of service connection for a left foot disability for additional development.  Following the Board's May 2010 remand, in an August 2011 rating decision, the RO granted the Veteran service connection for healed first metatarsal fracture, left foot, with a 10 percent evaluation, effective May 31, 2005.  Because the Veteran has been granted the full benefit he sought, his claim of service connection for a left foot disability is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2011).


FINDING OF FACT

Resolving all doubt, the competent evidence shows a relationship between the current residuals of a hemorrhoidectomy, to include hemorrhoids, and service.



CONCLUSION OF LAW

The criteria for service connection for residuals of a hemorrhoidectomy, to include hemorrhoids, have been met.  38 U.S.C.A. §§ 1110 , 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance 

The claim of service connection for residuals of a hemorrhoidectomy, to include hemorrhoids, has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   

After exhausting all available means, including contacting the National Personnel Record Center (NPRC), in November 2006, the RO found that the Veteran's service treatment records (STRs) were unavailable due to a fire at the NPRC in 1973.  Thus, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995). 

Analysis

The Veteran seeks service connection for residuals of a hemorrhoidectomy, to include hemorrhoids.   He contends that during service he was chosen to represent his unit in the U.S. Army Europa Ski Championships.  He states that during the training and competition he broke his left foot and busted his tailbone and thereby contracted hemorrhoids, and that he was treated for the condition at a military hospital in Garmish, Germany, in 1954.  The Veteran also contends that he has had over 50 years of pain since his injuries during service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The competent evidence of record indicates that the Veteran currently has a residuals of a hemorrhoidectomy, to include hemorrhoids, disability, and a long history of the disability following service.  

Following service, private treatment records dated in January 1969 note that the Veteran had two diagnoses associated with internal and external hemorrhoids, and that he had a hemorrhoidectomy operation.  A VA examination was conducted in June 2010, and following a review of the claim file and a physical examination, diagnoses of hemorrhoids by history and hemorrhoidectomy by history, were given.  

The Veteran claims that he injured his tailbone and contracted hemorrhoids during service.  He claims further that he has suffered a continuity of symptoms from his hemorrhoids since service.  The Veteran STRs are not available, but there is no evidence of record that contradicts the Veteran's claims and the Board finds accepts the Veteran's statements as credible.  The Veteran is competent to report that he experienced symptoms of hemorrhoids, such as pain, during service, and whether he was treated for a condition or injury during service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (finding a Veteran competent to testify to symptomatology capable of lay observation).  

A VA examination was conducted in June 2010.  The examiner noted a review of the claim file and that he conducted a physical examination of the Veteran.  The examiner opined that it would be speculative to render an opinion as to whether the Veteran's hemorrhoids had their onset during, or are otherwise related to, service because the only objective evidence of record is a 1969 private treatment record noting a hemorrhoidectomy, which was long after the Veteran left service.  The only other evidence of hemorrhoids is the Veteran's contentions that hemorrhoids occurred in 1954 or 1955.  Thus, the examiner noted, he could not state with any reliable certainty when the hemorrhoids began.  

Because the June 2010 VA examination report found that no reliable opinion as to the etiology of the Veteran's hemorrhoids could be provided, it amounts to "nonevidence," neither for nor against the claim.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993).  The June 2010 VA examination is assigned no probative value.  

The Veteran has provided competent and credible lay evidence that his current residuals of a hemorrhoidectomy, to include hemorrhoids, disability began during service.  There is no probative medical evidence of record indicating that the Veteran's current residuals of a hemorrhoidectomy, to include hemorrhoids, are not related to, or had their onset during, service.  Therefore, at the very least, the evidence is in equipoise and any doubt is resolved in the Veteran's favor. 

Accordingly, service connection for residuals of a hemorrhoidectomy, to include hemorrhoids, is warranted. 


ORDER

Entitlement to service connection for residuals of a hemorrhoidectomy, to include hemorrhoids, is granted.   




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


